DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                   Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2019/0867780 05/14/2019. 
                                                Preliminary amendment
3.   Preliminary amendment filed on 11/07/2019 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been amended the specification and claims 7-11, 18 and 20-21 have been mended and claims 6 and 17 have been canceled and claims 1-5, 12-16, 19 and 22 have been remained.
      Claims 1-5, 7-16 and 18-22 are currently pending in the application.
                                                            Oath/Declaration
4.   The oath/declaration filed on 11/07/2019 is acceptable.
                                                                      Priority
5.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                                 Information Disclosure Statement
6.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 05/06/2020 and 07/27/2021.
                                                                  Specification
 which the claims are directed (see MPEP 606.01).
                                                 Claim Rejections-35 USC § 112
      The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
8.    Claims 1-5, 7-16 and 18-22 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
       In claim 1, lines 5-8 and in claim 12, lines 4-7, a phrase of “an orthographic projection of each storage capacitor of the plurality of storage capacitors on the base substrate has an overlapping region with an orthographic projection of an aperture region corresponding to the storage capacitor in the plurality of aperture regions on the base substrate” is unclear to define the subject matter of the claimed invention because there is insufficient antecedent basis for the limitation of “the storage capacitor” in the claim. For a purpose of examination, the examiner assumes the phrase should read as “an orthographic projection of each storage capacitor of the plurality of storage capacitors on the base substrate has an overlapping region with an orthographic projection of each of the plurality of aperture regions corresponding to each of the storage capacitors in the plurality of aperture regions on the base substrate”


        In claim 2, lines 3-6 and in claim 13, lines 3-5, a phrase of “the orthographic projection of the each of the plurality of storage capacitors on the base substrate is within the orthographic projection of the aperture region corresponding to the storage capacitor on the base substrate” is unclear to define the subject matter of the claimed invention because there is insufficient antecedent basis for the limitation of “the storage capacitor” in the claim? For a purpose of examination, the examiner assumes that the phrase should read as “the orthographic projection of the each of the plurality of storage capacitors on the base substrate is within the orthographic projection of each of the aperture regions corresponding to each of the storage capacitors on the base substrate”.
       In claim 13, lines 2-5, a phrase of “the orthographic projection of each of the plurality of storage capacitors on the base substrate having the overlapping region with the orthographic projection of the aperture region corresponding to the storage capacitor in the plurality of aperture regions on the base substrate” is unclear to define the subject matter of the claimed invention? For a purpose of examination, the examiner assumes that the phrase should read as “the orthographic projection of each of the plurality of storage capacitors on the base substrate having the overlapping region with the orthographic projection of each of the aperture regions corresponding to each of the storage capacitors in the plurality of aperture regions on the base substrate”.
          In claim 13, lines 6-9, a phrase of “the orthographic projection of the storage capacitor on the base substrate being within the orthographic projection of the aperture region on the base substrate” is unclear to define the subject matter of the claimed invention because there is insufficient antecedent basis for the limitation of “the storage capacitor” in the claim?. For a purpose of examination, the examiner assumes that the phrase should read as “the orthographic projection of each of the storage capacitors on the base 
                                                      Allowable Subject Matter
9.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 1-5, 7-16 and 18-22 would be allowed.
        Claims 1-5, 7-16 and 18-22 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest the claimed invention having a plurality of aperture regions arranged in an array on a base substrate; and a plurality of storage capacitors on the base substrate, wherein an orthographic projection of each storage capacitor of the plurality of storage capacitors on the base substrate has an overlapping region with an orthographic projection of each of the plurality of aperture regions corresponding to each of the storage capacitors in the plurality of aperture regions on the base substrate as cited in the independent claim 1 and manufacturing a plurality of' storage capacitors on the base substrate, an orthographic projection of each storage capacitor of the plurality of storage capacitors on the base substrate has an overlapping region with an orthographic projection of each of the plurality of aperture regions corresponding to each of the storage capacitors in the plurality of aperture regions on the base substrate as cited in the independent claim 12.
       Claims 2-5, 7-11 and 13-16 and 18-22 are directly or indirectly depend on the independent claims 1 and 12.
      Note: Claims 1-5, 7-16 and 18-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
Cited Prior Arts
10.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. PARK (U.S. Publication No. 2008/0160712 A1) and Hong et al. (U.S. Publication No. 2004/0048475 A1).
                                                           Conclusion
11.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892